Citation Nr: 1044807	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for lipomas of the back, 
let hip, right arm and chest.

4.  Entitlement to service connection for chloracne of groin and 
bilateral feet.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

7.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent for 
residual scar from a shrapnel wound of the left buttock.

9.  Entitlement to an initial rating in excess of 10 percent for 
residual scar from a shrapnel wound of the left neck.

10.  Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to October 22, 2009 and 70 percent thereafter.

11.  Entitlement to service connection for traumatic arthritis.

12.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 
1966 to June 1968.  The Veteran had combat service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, VA.

The Board will briefly review the complex procedural history in 
this appeal to show how the Board gained jurisdiction of the 
claims listed on the above Title page.  In a September 2007 
rating decision, the RO granted service connection for PTSD, 
assigning a 50 percent from the date of service connection, March 
14, 2007.  The Veteran appealed the initial rating assigned.  In 
a July 2008 rating decision, the RO granted service connection 
for tinnitus, and denied entitlement to service connection for 
hypertension, a back disability, and a total disability rating 
based on individual unemployability (TDIU).  The Veteran 
perfected an appeal regarding the initial rating assigned the 
tinnitus, and the denials of service connection for hypertension 
and the back disability, but not the claim for TDIU.

In an August 2008 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a noncompensable 
rating.  The Veteran perfected an appeal of the initial rating 
assigned.

In a January 2009 rating decision, the RO denied service 
connection for chloracne and granted service connection for 
residual scars of the left buttock and left neck, assigning a 10 
percent rating for each scar.  The Veteran perfected an appeal of 
the denial of service connection and the initial ratings assigned 
the scars.

A June 2009 rating decision denied service connection for 
headache, a right knee disability, lipomas, and traumatic 
arthritis.  The Veteran perfected an appeal of the denials of 
these four claims for service connection.  Thus, in total, the 
Veteran perfected an appeal of seven claims for service 
connection and five claims for higher initial ratings.

In a December 2009 rating decision, the RO granted a higher 
initial rating of PTSD to 70 percent for the period from October 
22, 2009.  Entitlement to TDIU was also granted as of this date.  
As a higher schedular rating is available and the 70 percent 
rating was not assigned from the date of service connection, the 
claim for an initial higher rating is still active, and is staged 
as listed above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Acting Veterans 
Judge in July 2010 in Roanoke, Virginia.  A copy of the 
transcript of this hearing has been associated with the claims 
file.

Below, the Board grants the 70 percent rating for PTSD as 
of the date of service connection, March 14, 2007.  This 
action raises the question of entitlement to TDIU as of 
this date.  The Board refers this issue for appropriate 
action by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current back disability that is 
attributable to injury in service.

2.  The Veteran has a current right knee disability that is 
attributable to injury in service.

3.  There is no evidence of lipomas during service; there were no 
continuous symptoms post-service; there is no competent evidence 
of a nexus between service and the later development of lipomas; 
the disability is not presumed to be due to presumed exposure to 
an herbicide agent, to include Agent Orange.

4.  There is no competent evidence of current disability of 
chloracne.

5.  The Veteran has a current headache disability attributable to 
injury in service and service-connected residual injury of 
shrapnel to the left neck.

6.  There is no evidence of hypertension in service or within a 
year of service; there is no competent evidence of a link between 
service-connected PTSD and hypertension.

7.  For the entire initial rating period, the Veteran had hearing 
loss with severity, at most, of an Roman numeral designation of 
II in the right ear and IV in the left ear.

8.  The Veteran has a residual painful scar on the left buttock 
that is of less than 6 square inches/ 39 square centimeters.

9.  The Veteran has a residual painful scar of the left neck that 
is less than 5 inches/ 13 centimeters in length.

10.  During the entire period under appeal the service-connected 
PTSD has been manifested by occupational and social impairment, 
with deficiencies in most areas, but not total occupational and 
social impairment. 

11.  Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal as to service connection for 
traumatic arthritis.

12.  Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal as to an initial higher rating for 
tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt, service connection for a back 
disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  Resolving reasonable doubt, service connection for a right 
knee disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  Service connection for lipomas of the back, let hip, right 
arm and chest is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Service connection for chloracne of groin and bilateral feet 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Resolving reasonable doubt, service connection for headaches 
is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

6.  Service connection for hypertension, to include as secondary 
to service-connected PTSD, is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  The criteria for an initial compensable rating for bilateral 
hearing loss are not met for any period.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 
6100, 4.86 (2010).

8.  The criteria for a rating in excess of 10 percent for 
residual scar from a shrapnel wound of the left buttock are not 
met for any period.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.118, Diagnostic Code 7804 (2010).  

9.  The criteria for a rating in excess of 10 percent for 
residual scar from a shrapnel wound of the left neck are not met 
for any period.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.130, Diagnostic Code 7804 (2010).  

10.  For the initial rating period from March 14, 2007, an 
initial rating of 70 percent for PTSD, but no higher, is 
warranted.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.16, 4.130, Diagnostic Code 9411 (2010).  

11.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for traumatic 
arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

12.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to an initial higher rating for tinnitus 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 & Other Preliminary 
Matters

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who conducts a hearing fulfill two duties to comply with the 
above regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  During the Board 
hearing, the Acting Veterans Law Judge substantially complied 
with the holding of Bryant by explaining the issues on appeal.  
The Veteran, with his agent, and with questions from the 
undersigned, discussed evidence of record and the contentions on 
appeal.  The Board finds that there was substantial compliance 
with Bryant.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Regarding the claims for service connection for a back 
disability, a right knee disability, and headaches, the Board 
grants service connection; thus there is no reason to further 
discuss VCAA compliance with the duties to notify and assist in 
regard to these claims.

Regarding the remaining claims, the RO provided pre-adjudication 
VCAA notice regarding PTSD by way of a July 2007 letter.  The RO 
provided pre-adjudication VCAA notice regarding bilateral hearing 
loss and hypertension, to include secondary service-connection 
notice, by way of January 2008 and April 2008 letters.  In a 
September 2008 pre-adjudication letter, the RO provided notice 
regarding claims for service connection for the scars and 
chloracne.  Finally, the RO issued a pre-adjudication letter in 
March 2009 regarding the issue of service connection for lipomas 
(lymphomas).  Although the Veteran was issued additional letters, 
the Board finds that these identified letters satisfied these 
claims for service connection, or claims for initial higher 
ratings stemming from the claim for service connection.  The 
Veteran was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  These notices included the general provisions for the 
effective date of a claim and the degree of disability 
assignable, and thus, was also sufficient notice regarding the 
effective date claim.  These notice letters were timely regarding 
the respective claims they addressed.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
treatment records, VA records, Social Security Administration 
(SSA) records, and private records.  The Veteran has not 
identified any additional pertinent records for VA to obtain on 
his behalf.

The Veteran was not provided VA examinations that addressed the 
claim for service connection for lipomas, chloracne, and 
hypertension.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims for service connection for lipomas and 
hypertension, there is evidence of current disability.  In the 
case of lipomas, however, the claim is that they developed post 
service due to exposure to the herbicide agent, Agent Orange.  
There is no presumption for this disability based on the 
Veteran's presumed exposure.  As discussed further below, there 
is no competent evidence that indicates that disability may be 
associated with service or the presumed exposure, and thus there 
is no duty to provide an examination regarding this claim.

Regarding hypertension, the Veteran's claim is based on theory 
that the stresses of his combat service and/or his current PTSD 
led to the post-service development of hypertension.  Either 
contention requires competent evidence that links the diagnosis 
to these stresses and/or the diagnosis of PTSD, and there is no 
competent evidence of record that indicates there may be such a 
link.  Thus, there is no duty to provide an examination regarding 
this claim.

Regarding the claim for service connection for chloracne, there 
is no competent evidence of chloracne or symptoms of chloracne, 
and the Veteran's claim is dependent of this skin disability 
being diagnosed.  Thus, other skin disease diagnoses do not 
support service connection, and he has been diagnosed as having 
non-chloracne diagnoses.  Although cognizant of the agent's 
request for a VA examination regarding this claim, based on the 
lack of diagnosis of chloracne, there is no duty to provide an 
examination.

Regarding the claims for initial higher ratings, the Veteran was 
provided VA examinations that addressed the severity of the 
Veteran's hearing loss, scars, and PTSD.  The Board has reviewed 
each of these examination reports and finds that each examiner 
made adequate findings regarding these disabilities on which to 
rate the disabilities.  The Board is aware that the Veteran's 
agent has made a request that the Veteran be provided another VA 
audiological examination.  His request is based on an argument 
that speech discrimination scores should not be obtained the way 
they are, noting that the Veteran was instructed to "guess" 
which words he heard.  The Board finds that this is an 
generalized argument against VA practice and not an argument that 
the VA examination was not accurate under the guidelines under 
which it was administered.  The Board finds no indication that 
the examination was administered in a way contra VA practice, and 
thus, another examination would not lead to a different result, 
as it would be administered in the same way.  Thus, the Board 
finds these examinations are adequate to rate the disabilities on 
appeal for initial higher ratings, and there is no remaining duty 
to provide additional examinations.  See 38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims 
adjudicated in this decision.  Adjudication of these claims at 
this juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

General Law and Regulations:  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a) (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 
1313.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A nexus to service may be provided by a medical opinion 
showing that the current disability is related to service.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and competent evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 

Service Connection for Back and Right Knee Disorders

The Veteran contends that he has current back and right knee 
disorders due to events of service - specifically events of 
combat.  During service, in June 1967, he was hit by shrapnel.  
Service treatment records document that he received shrapnel 
wounds to the left side of the neck and left buttock.  Service 
connection is in effect for the residual scars of these injuries.  
In regard to the right knee, the Veteran has described falling 
into a hole and injuring the right knee.  The separation 
examination does not document any history/complaints by Veteran 
or findings of relevant disability.

In a February 2009 letter, one of the Veteran's private 
clinicians indicated knowledge of the combat injuries.  He found 
that the Veteran had arthritis of the back and right knee.  He 
essentially opined that the arthritis of the back and right knee 
was due to injuries incurred in combat.  No other opinions of 
record address the original etiology of the Veteran's back and 
right knee disabilities.

Resolving reasonable doubt in Veteran's favor, the Board finds 
that service connection for back and right knee disabilities is 
warranted.  The record reveals current diagnoses of back and 
right knee disabilities, and the only competent opinion of record 
attributes these disabilities to the events of combat is service.  
The Veteran's combat service is documented.  Based on some 
medical opinion evidence that current disabilities are 
attributable to his service, service connection is warranted for 
these two disabilities.  See 38 C.F.R. § 3.303.

Service Connection for Lipomas and Chloracne

In addition to the general service connection laws and 
regulations, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that a veteran was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  On the list is chloracne or other acneform disease 
consistent with chloracne.  The chloracne or other acneform 
disease consistent with chloracne must be manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during his service for 
the presumption to apply.  See 38 C.F.R. § 3.307(a)(6).  Lipomas 
are not on the list.

The VA Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 32,395 (June 
12, 2007).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 
(1997).

In this case, the Veteran contends that he has lipomas and 
chloracne due to his service.  Service treatment records do not 
document any treatment or diagnosis of skin disabilities.  The 
Veteran testified that the lipomas were diagnosed in 1991, and 
that the other skin disabilities have never been diagnosed.  He 
attributes these disabilities to exposure to the herbicide agent, 
Agent Orange.  Based on the Veteran's service in the Republic of 
Vietnam, he is presumed to have been exposed to Agent Orange.  
See 38 C.F.R. §§ 3.307, 3.309.

Medical records of file document diagnosis of probable cellulitis 
and a diagnosis of dyshidrosis.  Other records make reference to 
lipomas being removed, with diagnosis in 1991.  There is no 
diagnosis of chloracne.

Service connection is not warranted.  The Veteran does not 
contend that these disabilities began during service or that 
there has been a continuity of symptomatology since service.  The 
Board finds that there was no continuity of service post-service.  
There is no other evidence of diagnosis or treatment in service, 
or complaint of skin symptoms (other than related to the residual 
scars).  Thus, service connection is not warranted on these 
bases.  See 38 C.F.R. § 3.303.  

The contention on appeal, instead, is that the disabilities 
developed after service due to the presumed exposure to herbicide 
agents.  See 38 C.F.R. § 3.303(d).  Lipomas are not one the 
disabilities presumed to be due to the presumed exposure.  See 
38 C.F.R. § 3.309(e).  While chloracne is among these diseases, 
there is no medical diagnosis, to include no evidence of 
diagnosis within one year of exposure.  The only evidence of 
chloracne is the Veteran's contention that he has it.  There is 
no medical evidence that indicates a link between a current 
diagnosis and his presumed exposure to the herbicide agent.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under certain circumstances, a layperson is competent to identify 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  Likewise, there 
is no bright line rule excluding lay opinion evidence as to the 
etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (referring to Jandreau for guidance 
in determining whether a layperson is competent to offer such 
evidence).  Here, as to the Veteran asserting that he has 
chloracne and that the lipomas and chloracne are due to Agent 
Orange, the Veteran's statements are not competent.  That is, 
although he is competent to describe skin abnormalities, his lay 
opinion is not competent to diagnosis a specific skin disability 
nor attribute these diagnoses to a specific toxin.  Thus, the 
Board finds that service connection is also not warranted on the 
basis of the post-service diagnosis being attributable to 
service.  See 
38 C.F.R. § 3.303(d).

After consideration of the entire evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for lipomas and chloracne.  
Therefore, the benefit of the doubt doctrine is not applicable 
and the claim for service connection for lipomas and chloracne 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection for Headaches

The Veteran contends that he has headaches that are attributable 
to service.  Service treatment records do not document 
complaints, findings, diagnosis, or treatment for headaches.

The Veteran underwent a private neurological evaluation in 
October 2009.  The neurologist documented the Veteran's 
complaints of headaches and the clinician wrote that the 
headaches date to the time of combat injuries of service.  The 
neurologist opined that the Veteran probably does have 
cervicogenic headache.  

Resolving reasonable doubt, the Board finds that service 
connection is warranted.  The evidence of record indicates that 
the Veteran had headaches, and the only competent evidence of 
record relates these headaches to the documented combat injuries 
of service.  The Board finds that the October 2009 examination 
report constitutes a medical opinion that the current disability 
is due to service, and that the factual history that this opinion 
is based upon is substantially factually accurate.  On these 
basis, resolving reasonable doubt, service connection for 
headaches is warranted.  See 38 C.F.R. §§ 3.303, 3.310.

Service Connection for  Hypertension

Under VA regulation, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) degree 
within one year of separation from service.  See 38 C.F.R. § 
3.307.

Service connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 
513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of a 
service- connected disability; and (3) competent evidence 
establishing a nexus between the service-connected disability and 
the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Veteran contends that he has hypertension that is 
attributable to service.  The Veteran does not assert that there 
was diagnosis in service, but rather that the circumstances of 
combat service would lead to increased blood pressure and/or 
there is a link between his post-service diagnosis of 
hypertension and PTSD.  He has written that clinicians have told 
him that there is such a link.

Service treatment records do not document hypertension during 
service.  Upon separation from service, the Veteran's blood 
pressure was recorded as 108/70.  There is no indication of 
diagnosis of hypertension until many years after service.

Post-service treatment records document diagnosis and treatment 
of hypertension.  The Veteran submitted an article that discussed 
that PTSD affects physical health, but this article does not 
specifically mention hypertension.

There is a current diagnosis of hypertension.  The Veteran's 
claim is dependent upon a finding that the post-service diagnosis 
of hypertension was due to the circumstances and stresses of 
combat and/or secondary to his PTSD.  The Veteran engaged in 
combat, but for service connection to be warranted, the evidence 
must indicate that the events of this combat led to the 
hypertension; or, in the alternative, the evidence must indicate 
a link between the Veteran's PTSD and his hypertension.  See 38 
U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); see also 38 C.F.R. § 3.310.

Here, there is no medical evidence that establishes either link.  
The Board has carefully reviewed the claims file, but there is no 
medical evidence that links the current diagnosis of hypertension 
to the combat service and/or PTSD.  Although the Veteran has 
written that clinicians have told him that there is this link, 
the claims file has the reports from all identified sources and 
there is no documentation of this link.  In the Board's judgment, 
the clinicians would have documented this link if found.  Thus, 
the Board finds, in these circumstances, that the Veteran's 
statements of the link are insufficient to support service 
connection.

There is no evidence of a diagnosis or treatment of hypertension 
in service, or for many years after service.  Thus, service 
connection on the basis of continuity of symptomatology is not 
warranted.  See 38 C.F.R. § 3.303(b).  In the Board's judgment, 
the Veteran is not competent to provide a nexus opinion between 
service and post-service diagnosis of hypertension, or a link 
between hypertension and his PTSD.  These opinions require 
medical knowledge to proffer.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that 
service connection is also not warranted on the basis of the 
post-service diagnosis being attributable to service.  See 38 
C.F.R. § 3.303(d).

After consideration of the entire evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hypertension 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant").

General Law and Regulations:  Initial Ratings

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming from an 
original rating versus increased rating); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of 
a claim for increased disability rating).  Separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 Vet. 
App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided. That is to 
say that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be avoided.  
See 38 C.F.R. § 4.14. The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Initial Rating for Bilateral Hearing Loss

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA 
will be used, which assigns a Roman numeral designation solely on 
the puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA are 
combined using Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  

The Veteran contends that his hearing loss warrants a higher 
(compensable) initial disability rating.  He has cited his use of 
hearing aids.  The Veteran's agent has contended, in essence, 
that the use of speech discrimination scores is inappropriate 
under the facts of the Veteran's disability.  He noted that the 
Veteran was requested to "guess" at which words he heard. 

The Veteran underwent a VA audiological examination in August 
2008.  The Veteran reported that he had trouble understanding 
speech clearly sometimes, especially without hearing aids.  In 
this examination, the puretone thresholds, in decibels, were 
recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
10
25
65
70
LEFT
15
45
65
75

Thus, the average decibel level in the right ear was 43 dB and 50 
dB in the left ear.  Speech discrimination scores using the 
Maryland CNC word lists were 90 percent in the right ear and 80 
percent in the left ear.  The VA examiner did not certify that 
the use of speech discrimination scores was not appropriate, and 
there was no indication of an exceptional pattern of hearing 
loss.  See 38 C.F.R. §§ 4.85, 4.86.  Using Table VI located in 
38 C.F.R. § 4.86, these results indicate a Roman numeral 
designation of II in the right ear and IV in the left ear.  Using 
Table VII, these Roman numeral designations result in a 
noncompensable (0 percent) rating.

The claims file also contains the record from an October 2008 
audiometric evaluation.  The private doctor of audiology noted 
that the Veteran reported that hearing aids helped with his 
communication considerably, but did not suppress the tinnitus.  
He documented that the audiometric evaluation revealed a severe 
precipitous bilateral high frequency sensorineural hearing loss 
with normal hearing in the low to mid frequencies.  The doctor of 
audiology provided a graph of the results.  The Board, as the 
fact finder, will interpret the graph.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Also, although it is unclear what 
speech discrimination test was used, the Board will assume that 
it is the Maryland CNC test required by VA regulations for 
purposes of this analysis.  See Savage v. Shinseki, No. 09-4406 
(U.S. Vet. App. Nov. 3, 2010).  The puretone thresholds, in 
decibels, were graphed as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
25
60
70
LEFT
10
45
65
85

Thus, the average decibel level in the right ear was 43 dB and 52 
dB in the left ear.  Speech discrimination scores were 100 
percent in the right ear and 92 percent in the left ear.  The 
doctor of audiology did not certify that the use of speech 
discrimination scores was not appropriate, and there was no 
indication of an exceptional pattern of hearing loss.  See 
38 C.F.R. §§ 4.85, 4.86.  Using Table VI located in 38 C.F.R. 
§ 4.86, these results indicate a Roman numeral designations of I 
bilaterally.  Using Table VII, these Roman numeral designations 
result in a noncompensable (0 percent) rating.  Thus, the results 
of record indicate a noncompensable rating is warranted.

The Board has considered the statements made by and on behalf of 
the Veteran regarding his hearing loss.  The Board is bound in 
its decisions by the regulations of the Department.  38 U.S.C.A. 
§ 7104(c).  The supplementary information included with the 
publication of the revisions to the Schedule for rating hearing 
loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of 
methodology employed for determining impairment of auditory 
acuity.  In short, the use of the Maryland CNC speech 
discrimination test and the puretone threshold average determined 
by an audiometry test was established by a regulation for 
evaluating hearing loss published in the Federal Register on 
November 18, 1987 (52 FR 44117).  That regulation changed the 
method of evaluating hearing loss based on a VA study on hearing 
loss testing methods and assistive hearing devices that Congress 
had requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing Loss 
Study.  This long-standing methodology was properly administered 
in this case, and there is no evidence that VA improperly 
interpreted the testing results.  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  VHA consultants have "indicated 
that it is well accepted in the audiological literature that the 
better the speech discrimination score, the better the overall 
result with hearing aids "  See 64 FR 25200, 25204 (May 11, 
1999).

The schedular criteria are specific, and, the Veteran's hearing 
loss is simply not of sufficient severity to warrant a 
compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  A 0 percent rating is assigned for a wide range of 
hearing impairment.  Using the results from the examinations of 
record, a 0 percent rating is appropriate, and no stage ratings 
are in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Schedule does provide for modified rating of "exceptional 
patterns of hearing impairment."  See 38 C.F.R. § 4.86(b).  This 
provision was meant to compensate for a pattern of hearing 
impairment that is an extreme handicap in the presence of 
environmental noise.  VHA has concluded that when this pattern of 
impairment is present, a speech discrimination test conducted in 
a quiet room with sounds amplified does not always reflect the 
extent of impairment experienced in an ordinary environment.  See 
64 FR 25200, 25203 (May 11, 1999).  Yet no such exceptional 
pattern of hearing impairment has been demonstrated in this case.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

In this regard, in the VA examination report, the examiner 
detailed the functional effects.  The VA examination report 
substantially complies with the holding of Martinak.  In 
addition, the Veteran has described the functional impact of the 
disability.  Thus, the evidence of record is sufficient for the 
Board to consider whether referral for an extra-schedular rating 
is warranted under 38 C.F.R. § 3.321(b).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  The Rating Schedule employs speech 
discrimination scores and contemplates exceptional patterns of 
hearing loss.  Thus, the Rating Schedule contemplates the 
presentation of the Veteran's hearing loss - that is, the reduced 
ability to comprehend conversations and difficulty hearing other 
sounds.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating Schedule.  
As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for a higher (compensable) initial rating for bilateral 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

Initial Ratings for Scars

At the time the Veteran filed for service connection for the scar 
disabilities, the version of Diagnostic Code 7800 in effect 
provided ratings for disfigurement of the head, face, or neck.  
The Diagnostic Codes discussed were located in 38 C.F.R. § 4.118.  
Note (1) to Diagnostic Code 7800 provided the 8 characteristics 
of disfigurement, for purposes of rating under 38 C.F.R. § 4.118: 
Scar is 5 or more inches (13 or more cm.) in length; Scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; Surface 
contour of scar is elevated or depressed on palpation; Scar is 
adherent to underlying tissue; Skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); Underlying soft tissue 
is missing in an area exceeding six square inches (39 sq. cm.); 
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck was 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, was rated 30 percent disabling.  

Diagnostic Code 7801 provided ratings for scars, other than the 
head, face, or neck, that were deep or that cause limited motion.  
Scars that were deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) were rated 10 
percent disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) were rated 20 percent disabling.  Diagnostic 
Code 7802 provided ratings for scars, other than the head, face, 
or neck, that are superficial or that do not cause limited 
motion.  Superficial scars that did not cause limited motion, in 
an area or areas of 144 square inches (929 sq. cm.) or greater, 
were rated 10 percent disabling.  Note (2) provided that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803 provided a 10 percent rating 
for superficial unstable scars.

The disability was initially rated under Diagnostic Code 7804.  
This diagnostic code provided a 10 percent rating for superficial 
scars that were painful on examination.  

Diagnostic Code 7805 provided that other scars were to be rated 
on limitation of function of affected part.

During the pendency of this appeal, the rating criteria were 
amended.  See 73 Fed. Reg. 54,710 (Oct. 23, 2008).  The Veteran's 
agent has requested use of the amended criteria.  The Board notes 
that VA regulations provide that a veteran can request review 
under the revised diagnostic codes for scars.  The Board has 
carefully reviewed the revised rating criteria, to include the 
comments contained in the Final Rule.  Diagnostic Code 7804 now 
provides that one or two scars that are unstable or painful 
warrant a 10 percent rating.  A new Note (2) provide that if one 
or more scars are both unstable and painful, add 10 percent to 
the evaluation that is based on the total number of unstable or 
painful scars.  A Note (3) provides that scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, or 7805 may receive an 
evaluation under Diagnostic Code 7804, when applicable.  After 
careful review of the additional changes, the Board finds that do 
not effect this appeal, and thus, are not further outlined here.  

The Veteran contends that his scars warrant initial ratings in 
excess of 10 percent each.  The Veteran testified that the scar 
on the left side of the neck causes his neck to be tilted.  The 
scars are residuals of shrapnel wounds incurred during combat 
service.

The claims file does not contain evidence that the Veteran 
receives treatment for complaint or function limitation caused by 
the scars.  

Pursuant to his claim for service connection, the Veteran 
underwent an October 2008 VA examination.  The examiner 
documented that shrapnel was no longer present.  The examiner 
wrote that, going through the scar worksheet, the only problem 
that the Veteran had with the scar on his neck was that it was 
lighter in color than the surrounding skin, and people asked how 
he got the scar.  The scar on the buttock and neck also caused 
pain.  The scars caused no other problems.  Physical exam 
revealed the neck scar to be superficial and tender.  The size 
was 3.5 centimeters by 1/8 of a centimeters.  The examiner wrote 
that it was "unsightly."  The scar on the left buttock was 
tender, but not "unsightly."  The size was 1.5 centimeters, 
circular.

The October 2008 VA examiner opined that the scars did not 
interfere with function, and there was no adherence to the 
underlying tissue.  The texture of the skin was normal.  The skin 
was not shiny.  The examiner thoroughly went through the 
characteristics of scars and found no other abnormalities or 
functional impact.

Entitlement to rating in excess of 10 percent for the scar of 
left buttock or left neck is not warranted.  The only symptom 
described by the examiner was pain.  Considering the size of the 
scars and the examiner's thorough evaluation of the scars for 
other symptoms that may lead to higher ratings, there is no basis 
for higher ratings.  A higher rating is not warranted on the 
finding that the neck scar is "unsightly."  This includes 
considering the neck scar under the special criteria set out in 
Diagnostic Code 7800.  The Board has also considered the former 
and amended rating criteria, but finds there is no basis for a 
higher rating under either criteria.  

The Board is aware that the Veteran has contended that the RO 
found that there was one characteristic of disfigurement, and 
thus, an additional 10 percent rating was awarded.  Review of the 
adjudication documents, however, indicates that the RO was 
discussing what would be the basis for a higher rating, and the 
RO did not find that a higher rating was warranted in the 
Veteran's case.  The Board is also aware that the Veteran has 
testified that the scar on the neck causes his neck to tilt, but 
the examiner specifically found that there was no such effect on 
the range of motion of the neck.  Based on his objective 
assessment of the symptoms, the Board finds that this is the most 
probative evidence of record and, thus, the preponderance of the 
evidence indicates that the only symptom of either scar that 
warrants a rating is that the scars are painful.  Schedular 
higher initial ratings are not warranted for any period.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  As discussed above, in accordance with Thun v. 
Peake, 22 Vet. App. 111 (2008), there is a sequential three-step 
analysis to determine whether a case should be referred for 
extraschedular consideration.  In accordance with step one, the 
Board finds that the schedular rating adequately contemplate the 
Veteran's a disability picture.  Here, the evidence shows that 
the symptom from the scars is pain.  The Rating Schedule 
specifically contemplates painful scars, and pain is the basis 
for a compensable rating.  As the rating criteria reasonably 
describe the disability and symptomatology, the threshold factor 
for extraschedular consideration under step one of Thun has not 
been met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claims for initial ratings in excess of 10 percent for a residual 
left buttock scar and a left neck scar must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").

Initial Rating for PTSD

PTSD is rated under Diagnostic Code 9411 and is evaluated under 
the General Rating Formula for Mental Disorders found at 38 
C.F.R. § 4.130.  The Rating Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

The Board notes that the specified factors for each incremental 
psychiatric rating are not requirements for a particular rating 
but are examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  Thus, 
any analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score that 
mental health professionals assign upon examination of a patient 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
In this regard, the Board finds as highly relevant the evidence 
provided by Global Assessment of Functioning (GAF) scores that 
mental health professionals assign upon examination of a patient.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 41 to 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  GAF 
scores ranging between 71 and 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  A GAF of 81 to 90 reflects absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide range 
of activities, socially effective, generally satisfied with life, 
no more than everyday problems or concerns (e.g., an occasional 
argument with family members).

The Veteran filed for service connection for PTSD on March 14, 
2007.  Service connection has been established for PTSD for this 
combat Veteran.  A 50 percent initial rating is in effect from 
March 14, 2007 to October 21, 2009.  As of October 22, 2009, a 70 
percent rating has been established.  The Veteran has asserted 
that the disability should be rated as 100 percent disabling.  In 
his testimony before the Board, the Veteran testified that, 
instead of worsening, if anything, the disability has improved 
since the date of service connection.

The claims file contains treatment records, to include from the 
Vet Center, for the Veteran's PTSD.  In these records, the 
clinicians' evaluation of the severity of the Veteran's PTSD 
substantially varies.  In this regard, some records reflect that 
the Veteran has a low risk for suicide, and that the Veteran does 
not have suicidal intent, while other records document such 
thoughts and ideation.  In testimony, the Veteran confirmed that 
he has such ideation.

In addition, the GAF scores greatly range.  In a March 2007 
record, the clinician assigned a GAF of 65, noting that the GAF 
was in the 80s in most areas.  In a July 2007 VA treatment 
record, a GAF of 50 was assigned.  In an August 2007 VA treatment 
record, a GAF of 60 was assigned.   A November 2007 VA treatment 
record documents a GAF of 40.  In a January 2009 VA treatment 
record, a GAF of 47 and, in essence, indicated that he had 
suicidal ideation.

Other treatment records of file document a similar range of GAF 
scores and symptomatology.  The Board specifically highlights, 
however, that a June 20007 VA treatment record documents that a 
neighbor of the Veteran's filed a complaint with the police for 
harassment from the Veteran.  

The Veteran underwent a VA examination in July 2007.  The 
examiner indicated that the symptoms were worsening since the 
Veteran's retirement.  He was offered early retirement and took 
this early retirement.  The Veteran is married.  The Veteran did 
describe aggressive behavior toward his family, at times grabbing 
his kids and wife.  The examiner wrote that the Veteran had no 
close social relationship or friendships.  The examiner wrote 
that the Veteran was quite anxious in public, tended to isolate 
himself, and did not even like to answer the telephone.  The 
Veteran reported no suicidal or homicidal thinking.  The Veteran 
reported that he had some short-term memory difficulty.  The 
examiner summarized that the Veteran had significant PTSD 
symptomatology.  The examiner also wrote that, while the Veteran 
worked successfully for many ears and rose to a high level in the 
school system, even being a principal at times, the Veteran 
reported that he tended to be a workaholic in order to stay busy 
and avoid negative memories of the war and this took a toll on 
his wife and family at times and the Veteran felt guilty.  No GAF 
was assigned.

The same VA examiner performed an examination in October 22, 
2009.  The VA examiner wrote that recent records seemed to 
describe a significant worsening of his conditions and 
symptomatology.  The Veteran was described as not wanting to go 
anywhere.  The Veteran's irritability and anger issues were 
described, with the Veteran being reported as controlling himself 
by walking away and retreating when he has increasing anger.  The 
Veteran reported no close friendships or social interactions.  On 
mental status examinations, the Veteran's mood was severely 
dysphoric and anxious and there appeared to be some mild 
impairment of thought processing and communication.  The Veteran 
reported struggling to remember things like family birth dates or 
the name of the road he is living on at times.  There were, 
however, no delusions or hallucinations.  The Veteran reported 
very frequent suicidal thoughts.  There were also periodic 
homicidal thought toward those who irritate him, but he did not 
have any intent whatsoever to act on those ideas.  The Veteran 
was found to do adequately with personal hygiene and basic 
activities of living.  The Veteran has been physically rough with 
his pets.  The examiner assigned a GAF of 40.  In summary, the VA 
examiner again wrote that the Veteran's condition seemed to have 
markedly worsened or deteriorated, again noting the functional 
impact.

After a careful review of all the evidence of record, the Board 
finds that a 70 percent rating is warranted for the entire 
initial rating appeal from the date of service connection.  
Although, as outlined, there is indication of recently worsening 
symptoms as reported in the medical records and there is some 
significant variance in the description of the severity of the 
disability, there are records dated prior to October 2009 that 
indicate more severe disability, to include GAF scores of 40.  
With the variance in evidence, with no definite, finite periods 
indicative of different levels of disability, the Board has 
resolved all reasonable doubt in the Veteran's favor and granted 
the 70 percent rating for the entire initial rating period from 
the date of service connection.  See 38 C.F.R. § 4.3.

Based on this grant, the question remaining on appeal is whether 
a schedular 100 percent rating is warranted.  After careful 
consideration, the evidence indicates that at no time are there 
symptoms such as gross impairment in thought processes or 
communication, delusions or hallucinations, or other similar 
symptoms listed in the schedule.  Although the Veteran has 
reported significant memory problems, this alone does not support 
a 100 percent rating.  The preponderance of the evidence is 
against a schedular 100 percent rating for the entire period.  
See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.  That is, 
the symptoms attributable to posttraumatic stress under DSM-IV 
are not the equivalent to total occupational and social 
impairment under the General Rating Formula at any time during 
the appeal period.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  As discussed above, in accordance with Thun v. 
Peake, 22 Vet. App. 111 (2008), there is a sequential three-step 
analysis to determine whether a case should be referred for 
extraschedular consideration.  In accordance with step one, the 
Board finds that the schedular rating adequately contemplate the 
Veteran's a disability picture.  The Rating Schedule sets out a 
formula for evaluating psychiatric disability in the General 
Rating Formula for Mental Disorders.  This Formula specifically 
contemplates the service-connected PTSD's effect on the Veteran's 
occupational and social impairment, providing examples of the 
types of symptoms that would show total occupational and social 
impairment.  The Board finds the General Rating Formula for 
Mental Disorder, thus, contemplates the PTSD by taking into 
account the various ways in which the disability may effect 
occupational and social impairment.  As the rating criteria 
reasonably describe the disability and symptomatology, the 
threshold factor for extraschedular consideration under step one 
of Thun has not been met and the Board need not reach the second 
step of the Thun analysis, that is, whether the disability 
picture is exceptional.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).  

As detailed in the Introduction, the RO granted a TDIU from the 
date of the prior grant of the 70 percent from October 22, 2009.  
The Veteran has noted that he still works a few hours a week on 
his farm with his son, having retired after more than 30 years of 
working as a teacher and principal.  SSA records document that he 
was found to be unemployable due to back and right knee disorder 
(granted service connection in this decision).  In these 
circumstances, with multiple disabilities contributing to his 
industrial impairment, the RO should make the determination, in 
the first instance, as to whether there is now entitlement to 
TDIU from an earlier date.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  As noted in the Introduction, this issue is referred 
to the RO for appropriate action.

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or his authorized representative.  38 C.F.R. § 20.204(a).

At the July 2010 Board hearing, the Veteran withdrew the appeal 
as to claims for service connection for traumatic arthritis and 
an initial rating in excess of 10 percent for tinnitus and the 
request has been reduced to writing in the hearing transcript.  
See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of 
error of fact 


or law remains before the Board for consideration with regard to 
these issues.  
38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues.


ORDER

Service connection for a back disability is granted.

Service connection for a right knee disability is granted.

Service connection for lipomas of the back, let hip, right arm 
and chest is denied.

Service connection for chloracne of groin and bilateral feet is 
denied.

Service connection for headaches is granted.

Service connection for hypertension, to include as secondary to 
service-connected PTSD, is denied.

A higher (compensable) initial rating for bilateral hearing loss 
is denied.

An initial rating in excess of 10 percent for residual scar from 
a shrapnel wound of the left buttock is denied.

An initial rating in excess of 10 percent for residual scar from 
a shrapnel wound of the left neck is denied.

An initial rating of 70 percent is granted for PTSD from date of 
service connection, March 14, 2007; a rating in excess of 70 
percent during any period under appeal is denied.
	

(CONTINUED ON NEXT PAGE)

The claim of entitlement to service connection for traumatic 
arthritis is dismissed.

The claim of entitlement to an initial rating in excess of 10 
percent for tinnitus is dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


